

DEFERRED STOCK UNIT AGREEMENT
FOR DIRECTORS




Non-transferable


G R A N T  T O


___________________________________
(“Grantee”)




by Lowe’s Companies, Inc. of units representing the right to receive


________________


shares of its Common Stock, $0.50 par value


pursuant to and subject to the provisions of the Lowe’s Companies, Inc. Amended
and Restated Directors’ Stock Option and Deferred Stock Unit Plan and to the
terms and conditions set forth on the following page.
 
IN WITNESS WHEREOF, Lowe’s Companies, Inc., acting by and through its duly
authorized officers, has caused this Agreement to be executed as of the Award
Date.


 

 LOWE’S COMPANIES, INC.

 

 By:    Name:    Title:        Award Date:        Accepted by Grantee:  

 
 
 
      


--------------------------------------------------------------------------------


 
 

TERMS AND CONDITIONS


1. Grant of Units. Lowe’s Companies, Inc. (the “Company”) hereby grants to
Grantee named on Page 1 hereof (“Grantee”), subject to the restrictions and the
other terms and conditions set forth in the Lowe’s Companies, Inc. Amended and
Restated Directors’ Stock Option and Deferred Stock Unit Plan (the “Plan”) and
in this award agreement (this “Agreement”), deferred stock units (the “Units”)
representing the right to receive the number of shares indicated on Page 1
hereof of the Company’s Common Stock (the “Shares”). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.


2. Vesting of Units. All Units granted pursuant to this Agreement shall be
immediately one hundred percent (100%) vested in Grantee on the Award Date.


3. Deferral Account; Dividend Units. The Units shall be credited to a
bookkeeping account in the name of Grantee on the books and records of the
Company (the “Deferral Account”). Within thirty (30) days after the payment date
of any cash dividend with respect to shares of Common Stock of the Company,
additional units (“Dividend Units”), representing phantom dividends on the Units
and Dividend Units held in Grantee’s Deferral Account as of the record date for
such dividend, shall be credited to Grantee’s Deferral Account in accordance
with the provisions of the Plan. Dividend Units shall be immediately one hundred
percent (100%) vested in Grantee when credited to Grantee’s Deferral Account.


4. Receipt of Shares. The Company will issue the Shares, plus any additional
shares of Common Stock of the Company represented by Dividend Units credited to
Grantee’s Deferral Account, to Grantee, or in the event of Grantee’s death to
Grantee’s estate, as soon as practicable following Grantee’s termination of
service as a member of the Board of Directors of the Company.


5. Limitation of Rights. The Units and Dividend Units do not confer to Grantee
any rights of a shareholder of the Company unless and until shares of Common
Stock of the Company are in fact issued to Grantee in connection herewith.


6. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units and Dividend Units may be pledged, encumbered, or hypothecated to or in
favor of any party other than the Company or an affiliate, or shall be subject
to any lien, obligation, or liability of Grantee to any other party other than
the Company or an affiliate. The Units and Dividend Units are not assignable or
transferable by Grantee other than by will or the laws of descent and
distribution except to the extent permitted under the Plan with respect to a
transfer to Grantee’s children, grandchildren, spouse or family trust.


7. Plan Controls. The terms contained in the Plan (including without limitation
provisions regarding changes in capital structure of the Company) are
incorporated into and made a part of this Agreement and this Agreement shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Agreement, the provisions of the Plan shall be controlling and
determinative.


8. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


9. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


10. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:


Lowe's Companies, Inc.
1605 Curtis Bridge Road
Wilkesboro, NC 28697
Attention: VP of Compensation and Benefits


or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.


